Owiliam, pay; Givil Service retirement; computation of armwity; creditable service. — On January 17,1975 the court issued the following order:
Before kashiwa, Judge, Presiding, dureee, Senior Judge, and kunzig, Judge.
“This civilian pay case comes before the court on plaintiff’s motion, filed May 20,1974, and defendant’s cross-motion, filed July 8,1974, for summary judgment in No. 63-74.
“Plaintiff seeks the inclusion of eleven additional months of service in the computation of his retirement annuity. He claims that his activities as a substitute teacher and office worker at Eastern High School, Washington, D.C. between September 1932 through September 1933 were improperly excluded from his qualifying time when his retirement and annuity benefits were computed in May, 1973. Upon con*838sideration of the motions, together with the pleadings, briefs and exhibit submitted by the parties, without oral argument, it is concluded that there is no genuine issue as to any material fact and that defendant is entitled to judgment as a matter of law.
“It is undisputed that plaintiff was not carried on Federal roles during the period in question. He was paid for his activities from a private fund held by the principal of the high school which did not include any federally supplied monies. Therefore, plaintiff, during the period in question, did not qualify as an employee under 5 U.S.C. §§ 8331-8332 (1970). See Dismuke v. United States, 297 U.S. 167 (1936) and Douglas v. Wallace, 161 U.S. 346 (1896).
“it is therefore ordered that plaintiff’s motion for summary judgment is denied, defendant’s cross-motion for summary judgment is granted and plaintiff’s petition is dismissed.”